Exhibit 99.1 PJT Partners Inc. Reports Second Quarter 2017 Results Highlights • Total Revenues of $109.3million for second quarter 2017, up 22% year-over-year o Advisory Revenues of $73.3million for second quarter 2017, up 24% year-over-year o Placement Revenues of $33.5million for second quarter 2017, up 17% year-over-year • Total Revenues of $230.3million for the six months ended June30, 2017, up 13% year-over-year • Strong balance sheet at quarter-end with $95.8million of cash, cash equivalents and short-term investments; no funded debt • Intend to repurchase approximately 180,000Partnership Units for cash in August2017, bringing year-to-date repurchases to approximately 1.1million Partnership Units
